DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-12 are objected to because of the following informalities:  improper preamble.  Claims 2-12 recite “A method as in claim…” in line 1 of each claim.  Since Claims 2-12 depend from Claim 1, the dependent claims should recite “[[A]] The method as in claim…” in the preambles.  Appropriate correction is required.

Claims 7-8 are objected to because of the following informalities:  improper parenthesis.  Parenthesis in claims should only be used to reference characters corresponding to elements recited in the detailed description and the drawings.  See MPEP § 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “unconventional oil recovery process” in line 1.  However, it is unclear what method steps are required to meet the claimed invention.  Moreover, the term unconventional” is subjective, and one of ordinary skill in the art would not be reasonably apprised of the scope of invention.

Claims 2-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the water-surfactant emulsion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the water-solvent-surfactant emulsion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the solvent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the emulsion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the emulsion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the reservoir operating pressure" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
light saturated hydrocarbons" in line 2.  It is unclear what chemical components Applicant intends to encompass by this limitation, because it is unclear to what degree of saturation is required to meet the claimed invention.
Moreover, the term "light" in Claim 4 is a relative term which renders the claim indefinite.  The term "light" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "lower than the saturation temperature of steam and solvent boiling temperature" in lines 4-5.  However, a solvent has not been introduced into Claims 1 or 2, from which Claim 6 depends.  Therefore, it is unclear what temperature(s) are required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkus et al. (US 2009/0090658).
Claim 1. Burkus discloses, as best understood by the indefinite language, A method for improving the increasing the efficiency of an unconventional oil recovery (UOR) process (AAPA – Jepson1; [0016] – [0023]), comprising the step of using biodiesel as a surfactant ([0027] – [0028]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burkus et al. (US 2009/0090658) in view of Li et al. (US 2016/0032170).
Claim 2. Burkus discloses, as best understood by the indefinite language, A method as in Claim 1, wherein the UOR process uses water-surfactant emulsions 5flooding (AAPA – Jepson).  Burkus discloses methods of separation and production of bitumen from oil sand, such as SAGD / CSS / steam flooding / water flooding, by using lipids ([0009]), wherein the lipids may include lipid-based emulsions ([0031]), but Burkus does not explicitly disclose and wherein the surfactant in the water-surfactant emulsion comprises the biodiesel.  However, Li teaches a flooding fluid used to increase recovery of crude oil from a subterranean hydrocarbon-containing formation (Abstract), comprising introducing an aqueous 
Claim 3. Burkus discloses, as best understood by the indefinite language, A method as in Claim 1.  Li further teaches wherein the UOR process uses water-solvent-surfactant emulsions flooding, and wherein the surfactant in the water-solvent-surfactant emulsion comprises the biodiesel ([0166]).  Burkus discloses naphthenic or paraffinic solvents ([0037]).  Li further teaches that the aqueous flooding fluid can further comprise a solvent, such as naphtha ([0166]).
Claim 4. Burkus in view of Li teach, as best understood by the indefinite language, A method as in Claim 3.  Li further teaches wherein the solvent used for the water-solvent-surfactant 10emulsion comprises light saturated hydrocarbons or naphtha ([0166]).  
Claim 5. Burkus in view of Li teach, as best understood by the indefinite language, A method as in Claim 2.  Li further teaches wherein a polymer is added to the emulsion to increase the viscosity of the emulsion ([0035]; [0037]; [0038]).  
Claim 6. Burkus in view of Li teach, as best understood by the indefinite language, A method as in Claim 2.  Burkus does not explicitly disclose wherein the water-surfactant emulsions flooding is implemented at approximately ambient temperature or higher, with the temperature of the emulsion being 15lower than the saturation temperature of steam for water-surfactant emulsion at the reservoir operating pressure, and lower than the saturation temperature of steam and solvent boiling temperature under the reservoir operating pressure.  However, Burkus does disclose that the compositions may be used over a wide range of temperatures, including but not limited to 25-90°C In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 7. Burkus in view of Li teach, as best understood by the indefinite language, A method as in Claim 2.  Burkus does not disclose wherein the surfactant concentration of the water-surfactant emulsion is about 0.4% to about 3% (by emulsion mass).  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of biodiesel in Burkus, as modified by Li, to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 208. Burkus in view of Li teach, as best understood by the indefinite language, A method as in Claim 3.  Burkus does not disclose wherein the surfactant concentration of the water-solvent-surfactant emulsion is about 0.4% to about 3% (by emulsion mass), and the solvent concentration of the water-solvent-surfactant emulsion is about 1% to about 5% (by emulsion mass).  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration(s) of biodiesel and solvent in Burkus, as modified by Li, to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Burkus et al. (US 2009/0090658) in view of Li et al. (US 2016/0032170), further in view of Bousaid (US 4,230,182).
Claim 9. Burkus in view of Li teach, as best understood by the indefinite language, A method as in Claim 2.  Burkus does not disclose wherein the water-surfactant emulsions flooding is used during selected time intervals, with the UOR process being continued by water flooding methods during 25intervals when no emulsions flooding method is being used.  However, Bousaid teaches petroleum recovery methods and compositions for recovering petroleum from subterranean formations, comprising alternating cycles of injecting slugs of fluid comprising fresh water and surfactant fluid, followed by an injection of polymer (Abstract; Col. 3, line 62 – Col. 4, line 32).  Bousaid further teaches employing slugs of a multiphase surfactant fluid, such as an emulsion or micellar dispersion, in the surfactant water-flood oil recovery process (Col. 5, lines 5-23).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Burkus as modified by Li, with alternating cycles of injection, as taught by Bousaid, in order to reduce surfactant losses and increase oil recovery (Col. 5, lines 5-23). 
Claim 10. Burkus in view of Li, further in view of Bousaid teach, as best understood by the indefinite language, A method as in Claim 9.  Bousaid further teaches wherein one or more flooding methods selected from the group consisting of water flooding and water-solvent-surfactant emulsions flooding are implemented in alternating or sequential stages with the water-surfactant emulsions flooding (Col. 3, line 62 – Col. 4, line 32; Col. 5, lines 5-23).  
Claim 11. Burkus in view of Li teach, as best understood by the indefinite language, A method as in Claim 3.  Burkus does not disclose wherein water-solvent-surfactant emulsions flooding is used 5during selected time intervals, with the UOR process being continued by water flooding methods during intervals when no emulsions flooding method is being used.  However, Bousaid teaches petroleum recovery methods and compositions for recovering petroleum from subterranean formations, comprising alternating cycles of injecting slugs of fluid comprising fresh water and surfactant fluid, followed by an injection of polymer (Abstract; Col. 3, line 62 – Col. 4, line 32).  Bousaid further teaches employing slugs of a multiphase surfactant fluid, such as an emulsion or micellar dispersion, in the surfactant water-flood oil recovery process (Col. 5, lines 5-23).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Burkus as modified by Li, with alternating cycles of injection, as taught by Bousaid, in order to reduce surfactant losses and increase oil recovery (Col. 5, lines 5-23).
Claim 12. Burkus in view of Li, further in view of Bousaid teach, as best understood by the indefinite language, A method as in Claim 11.  Bousaid further teaches wherein one or more flooding methods selected from the group consisting of water flooding and water-surfactant emulsions flooding are implemented in alternating or sequential stages with the water-solvent-surfactant emulsions flooding (Col. 3, line 62 – Col. 4, line 32; Col. 5, lines 5-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McNaughton et al. (US 2019/0040302); Babadagli et al. “Use of Biodiesel as an Additive in Thermal Recovery of Heavy Oil and Bitumen” (full citation, below)2; Smith (CA 2,599,553).
McNaughton discloses biofuels for enhancing hydrocarbon flow from a wellbore in a geological formation, wherein the biofuels may be biodiesel ([0021]).
Babadagli discloses using biodiesel as surfactant additives to increase the efficiency of bitumen recovery in thermal in-situ processes, such as steam assisted gravity drainage (SAGD) and cyclic steam stimulation (CSS) processes.
Smith discloses methods and compositions to enhance oil and gas recovery from reservoirs, comprising alternating injection of emulsion fluids and aqueous fluids (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 2129(III): “Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP § 608.01(m)) is taken as an implied admission that the subject matter of the preamble is the prior art work of another. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 534 (CCPA 1982) (holding preamble of Jepson-type claim to be admitted prior art where applicant’s specification credited another as the inventor of the subject matter of the preamble).”
        
        2 Babadagli, Tayfun, Er, Vahapcan, Naderi, Khosrow, Burkus, Zvonko, and Baki Ozum. "Use of Biodiesel as an Additive in Thermal Recovery of Heavy Oil and Bitumen." J Can Pet Technol 49 (2010): 43–48. doi: <https://doi.org/10.2118/141302-PA>